Exhibit 10.1
 
APPS GENIUS CORP

PROMISSORY NOTE




 

$10,000    Issuance Date:  June 28, 2011

 
This Promissory Note (the “Note”) is duly authorized and issued by Apps Genius
Corp, Inc., a company organized under the laws of the state of Nevada (the
“Company”).
 
FOR VALUE RECEIVED, the Company promises to pay to the order of [            ]
at [  ], and or its registered assignee (the “Holder”), the principal sum of
$10,000 (the “Principal Amount”) plus either the Interest Amount (as defined
below) or Extended Interest Amount (as defined below) on  the earlier of (i)
December [   ], 2011 (the “Maturity Date”) during which the Company will accrue
the Interest Amount, (ii) within three (3) Business Days of the closing date of
the Qualified Offering (the “Offering Maturity Date”), or (iii)  at the sole
option of the Company, the Maturity Date may be extended from the Maturity Date,
in 30 day increments, for up to 12 months (the “Extended Maturity Date”) during
which the Company will accrue the Extended Interest Amount .


This Note is subject to the following additional provisions:


A.           “Business Day” shall mean any day other than a Saturday, Sunday or
a day on which commercial banks in the City of New York are authorized or
required by law or executive order to remain closed.
 
B.           “Extended Interest Amount” means an interest rate of 6.5% per
annum.
 
C.           “Interest Amount” means an interest rate of rate of 6% per annum.


D.           “Qualified Offering” means a private placement of certain equity
securities offered by the Company, of a minimum amount of two hundred fifty
thousand dollars ($250,000), with the proceeds of the offering to be received
directly by the Company.


1.  Interest


(a) The Company shall pay to the Holder the Principal Amount, plus the Interest
Amount, on the Maturity Date and the Offering Maturity Date.


(b) The Company shall pay to the Holder the Principal Amount, plus the Extended
Interest Amount, on the Extended Maturity Date.


(c) Such Interest Amount and Deferred Interest Amount, as applicable, shall
accrue daily commencing on the Issuance Date, compound monthly, and shall be
computed on the basis of a 360-day year.  If any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, then the
same shall instead be due on the next succeeding day which is a Business Day.
 
2.  Event of Default. If any of the following events, acts or circumstances
shall occur for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be affected by operation of law or
otherwise) it shall be considered an Event of Default:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           If the Company shall fail to make payment required under this Note
within ten (10) Business Days after written demand therefore by the Holder; or


(b)           The entry of a decree or order by a court having jurisdiction
adjudging the Company a bankrupt or insolvent, or approving a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of
Company, under federal bankruptcy law, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
and the continuance of any such decree or order unstayed and in effect for a
period of thirty (30 ) days; or the commencement by the Company of a voluntary
case under federal bankruptcy law, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency, or other similar law, or the
consent by the Company to the institution of bankruptcy or insolvency
proceedings against it, or the filing by the Company of a petition or answer or
consent seeking reorganization or relief under federal bankruptcy law or any
other applicable federal or state law, or the consent by the Company to the
filing of such petition or to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator or similar official of the Borrower or of any
substantial part of the property of the Company, or the making by the Company of
an assignment for the benefit of creditors, or the admission by the Company in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Company in furtherance of any such action.


(c)           Rights of Holder upon Default.  Upon the occurrence and during the
continuation of any Event of Default, immediately and without notice, all
outstanding principal payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding.
 
 
3.  Miscellaneous.


(a)           Prepayment and repayment.  At any time the Company may pay any
outstanding amount then owing under this Note to the Holder without further fee
or penalty.


(b)           Governing Law.   This Note shall be governed by the laws of the
State of New Jersey as applied to contracts entered into and to be performed
entirely within the State of New Jersey.


(c)           Waiver of Jury Trial.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE HOLDER OR THE COMPANY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER'S PURCHASING THIS NOTE.
 
(d)           Notices.


i. Any notice pursuant to this Note to be given or made by the Holder to or upon
the Company shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Company to the Holder) as follows:
 
 
2

--------------------------------------------------------------------------------

 
 

   To the Company:  Apps Genius Corp      157 Broad Street, Suite 303      Red
Bank, NJ 07701      Attn: Adam Kotkin      Phone: (732) 530-1267      Facsimile:
(732) 741-2842          With copies to:    Anslow & Jaclin, LLP      195 Route 9
South      Manalapan, NJ 07726      Attn:  Gregg E. Jaclin, Esq.    
 Phone:  (732) 409-1212      Facsimile:  732-577-1188          To the
Holder:      [      ]

 
 
Any notice pursuant to this Note to be given or made by the Company to or upon
the Holder shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Holder to the Company) to the address of the Holder set forth above.


(e)           No Waiver.  No delay in exercising any right hereunder shall be
deemed a waiver thereof, and no waiver shall be deemed to have any application
to any future default or exercise of rights hereunder.
 
(f)           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Note, but this Note shall be construed as if such
unenforceable provision had never been contained herein.


(g)           Parties in Interest.  All covenants, agreements and undertakings
in this Note binding upon the Company or the Holder shall bind and inure to the
benefit of the successors and permitted assigns of the Company and the Holder,
respectively, whether so expressed or not.


(h)           Facsimile Signature.  In the event that the Company’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
the Company with the same force and effect as if such signature page were an
original thereof.




 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.
 
APPS GENIUS CORP




By:  __________________________
Name: Adam Kotkin
Title: Chief Executive Officer




[                                ]




By: __________________________
       Name:
 
 
 
4

--------------------------------------------------------------------------------